Citation Nr: 1543627	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-46 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral pes planus prior to March 23, 2011, and in excess of 30 percent from March 23, 2011.

2.  Entitlement to service connection for residuals of cold injury, to include pain and cramping, bilateral thighs and legs.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral knee condition, to include arthritis, to include as secondary to service-connected pes planus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from July 2008 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Entitlement to service connection for a right knee condition was originally denied by the RO in a February 1970 rating decision.  The Veteran did not perfect his appeal with a Form 9 Substantive Appeal within a year from the issuance of the SOC. As a result, the February 1970 rating decision became final.  There were multiple subsequent rating decisions and a Board decision denying entitlement to service connection for a right knee condition.  The July 2004 Board decision was the most recent final decision.  There does not appear to be a specific denial of a left knee condition prior to the January 2013 rating decision on appeal.  However, the RO appears to have determined that a bilateral knee condition was previously denied.  As will be explained below, the Board has determined to reopen the matter of entitlement to service connection for a bilateral knee condition, and as a result, from a practical stand point, it does not matter how the issues are characterized.

With respect to the Veteran's claimed bilateral knee condition, the Board notes that the Veteran originally claimed service connection for a bilateral knee and foot condition.  The December 2014 Statement of the Case addressed both arthritis of the knees and feet.  However, in his March 2015 Form 9 Substantive Appeal, the Veteran specifically limited his appeal to a bilateral knee condition.

Regarding the issues of entitlement to service connection for rhinitis, sinusitis, hearing loss, tinnitus, and bilateral knee condition, the Board notes that a Statement of the Case dated December 2014 was issued.  However, the record indicates that it was not mailed until February 2015, and as a result, the Veteran's March 2015 Form 9 Substantive Appeal was timely.  The Veteran did not request a hearing on these issues and did not discuss these claims at his June 2015 Travel Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral pes planus and entitlement to service connection for rhinitis, sinusitis, bilateral hearing loss disability, tinnitus, and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has residuals of a cold injury, to include pain and cramping, bilateral thighs and legs disability as a result of active service.

2.  The Board's July 2004 denial of entitlement to service connection for a knee condition is final.
 
3.  Evidence received after the July 2004 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, residuals of cold injury, to include pain and cramping, bilateral thighs and legs disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The July 2004 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).
 
3.  New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Cold Injury

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

At the Veteran's July 2010 VA examination, the examiner diagnosed him with cold exposure with residual myalgias of thighs and feet.  While service treatment records do not document any treatment for cold injuries, the Veteran is certainly competent to report his exposure to cold while in-service.  The Veteran has consistently alleged that he was exposed to extreme temperatures while on active duty, and has provided multiple lay statements from fellow servicemen supporting such allegations.  The Board has no reason to question the Veteran's exposure to cold temperatures while in service.  Thus, Shedden requirements (1) and (2) are met.

The July 2010 VA examiner ultimately concluded that the Veteran's diagnosed cold injury of the bilateral lower extremities was as least as likely as not related to his military service.  The examiner stated that the Veteran had evidence of ongoing symptoms in his thighs and feet, and that such symptoms are as least as likely as not related to his in-service cold exposure, as documented by the Veteran and his submitted buddy statements. 

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed cold injuries of the bilateral lower extremities are related to his military service. 

The Veteran is competent to report exposure to extreme cold and the onset of symptoms subsequent to such exposure.  The Veteran has competently and credibly provided consistent statements regarding this exposure and the onset of his current symptoms.  While the Veteran is not competent to render an opinion as to the etiology of his cold injury, the July 2010 VA examiner has provided a medical opinion linking his current cold injuries with military service.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for cold injuries of the bilateral lower extremities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. New and Material Evidence Bilateral Knee Condition

Decisions by the Board are final on the date stamped on the front of the Board decision.  38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim it previously adjudicated before it determines that new and material evidence has been presented, irrespective of what the RO may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Previously, the Veteran's service connection claim for a knee condition had been denied in July 2004 because the evidence did not support a finding that the Veteran's knee condition was related to military service.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's current knee condition and his active duty service.

The Board finds that new and material evidence has been submitted by the Veteran, to include lay statements linking his claimed knee conditions to his military service.  As a result, the Board finds that there is now evidence of a link between the Veteran's claimed knee conditions and his military service, and, as such, new and material evidence has been submitted with respect to the Veteran's service connection claim for knee conditions.


ORDER

Entitlement to service connection for residuals of cold injury, to include pain and cramping, bilateral thighs and legs is granted.

The previously denied claim of entitlement to service connection for a bilateral knee condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

As a preliminary matter, the Board finds that on remand the RO should take appropriate steps to ensure that all available service treatment records are associated with the file.  Specifically, a September 2001 rating decision references a February 3, 1960 treatment note for an in-service right knee injury.  This record does not appear to be associated with the claims file.  Thus, appropriate steps should be taken to ensure that all available service treatment records are associated with the file.

Increased Rating Bilateral Pes Planus

The Veteran's most recent VA examination to determine the severity of his pes planus was in January 2013.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has seemingly claimed a worsening of his condition at his videoconference hearing.  In addition, the Veteran has submitted a July 2015 private treatment record which also suggests a possible worsening.  However, the report is handwritten and it is difficult to decipher the physician's comments.  As a result, a new examination is warranted to determine the current severity of the Veteran's bilateral pes planus symptoms.



Service Connection Rhinitis and Sinusitis 

The record does not indicate that the Veteran has been afforded a VA examination in order to determine the etiology of his claimed rhinitis and sinusitis.  After carefully considering the matter, the Board finds that a medical opinion is necessary in order to adjudicate the claims.  McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006).  While service treatment records do not appear to document treatment for these conditions, the Veteran has consistently alleged that he experienced relevant symptoms while in service.  The Board notes that the Veteran denied sinusitis at a June 1960 separation examination, but did document coughing up blood and throat trouble.  It appears the Veteran crossed out "ear" and "nose" when checking that he experienced "ear, nose or throat trouble," however this is somewhat unclear.

Service Connection Bilateral Hearing Loss and Tinnitus

With respect to the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability and tinnitus, the Board finds that the April 2011 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The examiner concludes, after reviewing the claims file, that the Veteran's hearing loss and tinnitus are less likely than not related to his military service as the Veteran's separation examination was normal.  The examiner does not address the potential for a delayed onset of hearing loss and tinnitus as a result to in-service noise exposure.  As a result, a clarifying opinion addressing the possibility of a delayed onset of hearing loss and tinnitus is necessary.

Service Connection Bilateral Knee Condition 

With respect to the Veteran's claim for entitlement to service connection for a bilateral knee condition, the Board finds that the January 2013 VA examination is inadequate as the examiner provides a limited rationale supporting her ultimate conclusion that the Veteran's bilateral knee condition is less likely than not related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Rather, the examiner noted that there was "no documentation" to support excessive trauma to the ankles or knees.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Take appropriate steps to ensure that all available service treatment records are associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral pes planus.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should reports all symptom and manifestations due to the bilateral pes planus and report whether the bilateral pes planus is mild, moderate, moderately-severe, severe, or pronounced. 

The examiner should report whether the bilateral pes planus results in marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the Achilles tendon on manipulation, marked deformity, pain or swelling on use, characteristic callosities, weightbearing line over or medial to the great toe, or inward bowing of the Achilles tendon.  The examiner should report whether the symptoms are improved or relieved by orthopedic shoes, appliances and/or built-up shoe or arch support.  The examiner should comment on the extent of the functional loss attributable to pain due to the bilateral pes planus and plantar warts. 

The examiner should provide a rationale for all conclusions.  

4.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed rhinitis and sinusitis. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

 Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed rhinitis, sinusitis, or other relevant disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.

5.  Return the claims file to an examiner of appropriate expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is adequate.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

 Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability and tinnitus are causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.

The examiner should specifically address the possibility of a delayed onset of both bilateral hearing loss and tinnitus.

6.  Schedule the Veteran for a VA bilateral knee examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a specific diagnosis for any bilateral knee disability.  The examiner should provide a medical opinion on the etiology of any diagnosed bilateral knee disability.

 Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed bilateral knee disability is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed bilateral knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected bilateral pes planus. 

If any service-connected disability aggravates (i.e., permanently worsens) a bilateral knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.

7.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
8.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


